DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, Heading "E. Claim Rejections - 35 U.S.C. § 102", third paragraph, filed 02/03/2022, with respect to 1-3, 10, 11, 13 and 14 have been fully considered and are persuasive.  The 35 U.S.C. § 102  of 12/03/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as PGPUB 20180208314 Heidtmann Andreas et al. have a left side lavatory with galley extension into the central aisle but fail to have a lavatory complex with two adjacent lavatory units. Other art such as US 20150360782 A1 Jin; Zhao et al. has two lavatory units; the units are neither left-side or right-side units. It would have not been obvious to one of ordinary skill in the art to add the side lavatory complex with two lavatory units, having a galley extension into the center aisle without the benefit of the present disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642